Citation Nr: 1312615	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bone disorder, to include as due to ionizing radiation exposure or as secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.
 
2.  Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation exposure, or as secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.
 
3.  Entitlement to service connection for psoriasis, to include as due to ionizing radiation exposure, and/or as secondary to service-connected hyperhidrosis of the hands and feet.

4.  Entitlement to service connection for rosacea, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet.
.


5.  Entitlement to service connection for solar keratoses, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet.
.

6.  Entitlement to service connection for eczema, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet.

7.  Entitlement to a rating in excess of 10 percent for hyperhidrosis of the hands and feet.

8.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or housebound status.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1950 to March 1953.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a June 2007 rating decision in which the RO denied the Veteran's claims for service connection for diabetes mellitus, psoriasis, rosacea, and solar keratoses, as well as denied a petition to reopen a claim for service connection for a bone disorder, a rating in excess of 10 percent for hyperhidrosis of the hands and feet, and SMC.  

In June 2010, the Board, inter alia, reopened the claim for service connection for a bone disorder and denied the claims for service connection for psoriasis, rosacea, solar keratosis and eczema.  In addition, the remaining matters on appeal were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.

The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court, inter alia, granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.

In November 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

In June 2012, the Board, inter alia, remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a January 2013 supplemental statement of the case (SSOC)).

Subsequent to the issuance of the January 2013 SSOC, the Veteran submitted additional evidence in support of his claims.  The Veteran's representative waived initial RO consideration of any evidence submitted after the issuance of this January 2013 SSOC in January 2013.   See 38 C.F.R. § 20.1304 (2012). 

In February 2013, the Veteran indicated that he had additional evidence to submit in support of his appeals and requested that VA wait the full 30-day period to give him the opportunity to submit such evidence.

A review of the Virtual VA claims processing system reveals VA treatment records dated through July 2012; such records were considered by the AMC in the January 2013 SSOC.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Regardless of whether the Veteran was exposed to ionizing radiation during military service, the Veteran's claimed disabilities (i.e. a bone disorder, diabetes mellitus, psoriasis, rosacea, solar keratoses and eczema) are not among the disabilities recognized by VA as etiologically related to ionizing radiation exposure, and there is no competent scientific or medical evidence even suggesting that any such disability is a radiogenic disease. 

3.  A bone disorder was not shown in service or for many years thereafter, and the medical opinions that directly address the medical relationship, if any, between current bone disorder and service and/or service-connected spontaneous pneumothorax with apical fibrosis and bronchitis weigh against the claim.

4.  Diabetes mellitus was not shown in service or for many years thereafter, and the medical opinions that directly address the medical relationship, if any, between current diabetes mellitus and service and/or service-connected spontaneous pneumothorax with apical fibrosis and bronchitis weigh against the claim.

5.  Although the Veteran has asserted experiencing psoriasis that was caused or aggravated by his service, pertinent medical evidence indicates that the Veteran does not currently have psoriasis.

6.  Rosacea was not shown in service or for many years thereafter, and the medical opinions that directly addressed the medical relationship, if any, between current rosacea and service and/or his service-connected hyperhidrosis of the hands weigh against the claim.

7.  Solar keratosis was not shown in service or for many years thereafter, and the medical opinions that directly addressed the medical relationship, if any, between current solar keratosis and service and/or his service-connected hyperhidrosis of the hands weigh against the claim.

8.  Eczema was not shown in service or for many years thereafter, and the medical opinions that directly addressed the medical relationship, if any, between current eczema and service  and/or his service-connected hyperhidrosis of the hands weigh against the claim.

9.  Throughout the course of this appeal, the Veteran's hyperhidrosis of the hands and feet has manifested as sweating but has not resulted in the inability to handle paper or tools because of moisture nor was the condition unresponsive to therapy.

10.  The Veteran's service-connected disabilities have not been shown to render him unable to care for his daily needs without requiring the regular aid and attendance of another person, and he is neither bedridden nor housebound.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bone disorder, to include as due to ionizing radiation exposure or as secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2012).  

2.  The criteria for service connection for diabetes mellitus, to include as due to ionizing radiation exposure or as secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2012).  

3.  The criteria for service connection for psoriasis, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).  

4.  The criteria for service connection for rosacea, to include as due to ionizing radiation exposure, and/or as secondary to service-connected hyperhidrosis of the hands and feet, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).  

5.  The criteria for service connection for solar keratosis , to include as due to ionizing radiation exposure, and/or as secondary to service-connected hyperhidrosis of the hands and feet, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).  

6.  The criteria for service connection for eczema, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet, are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).  

7.  The criteria for a rating in excess of 10 percent for hyperhidrosis of the hands and feet are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, 7832 (2012).  

8.  The criteria for an award of SMC based on the need for A&A or housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an August 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection on a direct and secondary basis, as well as his claim for SMC.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2007 RO rating decision reflects the initial adjudication of the claims after issuance of the August 2006 letter.

With regard to the claim for an increased rating for hyperhidrosis, a June 2008 post-rating letter set forth the applicable criteria for higher ratings.  After the issuance of the June 2008 letter, and the opportunity for the Veteran to respond, the July 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Although the Veteran was not provided with specific notice as to what information and evidence was required to substantiate his claim for an increased rating (i.e. worsened symptoms), he has consistently alleged that his hyperhidrosis had worsened, that his symptoms met the schedular requirements for a higher rating and warranted such an award.  Hence the Board finds that any omission in the notice provided is harmless because actual knowledge of what the evidence must show to support the claim is shown. See, e.g., Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

In addition, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as extensive VA and private treatment records.  The Board notes the July 2012 Report of General Information which reflects the Veteran's reports that all evidence needed to rate his claim had been submitted to VA.  Also of record and considered in connection with the appeal are the reports of the VA examination, as requested by the Board in its June 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board notes that the Veteran has generally alleged being exposed to radiation while serving in New Mexico from 1950 to 1953, as the site he was stationed had been used for hydrogen bomb testing, and that such radiation exposure resulted in his claimed bone disorder, diabetes mellitus and skin disorders.  Further, the Board acknowledges that VA has not made any efforts-other than requesting any records relating to radiation exposure in August 1985 and receiving a negative response from the National Personnel Records Center (NPRC) later that month-to locate service records that might shed further light on whether the Veteran was exposed to ionizing radiation as alleged.  In addition, the Board notes that a June 1993 letter from the Defense Nuclear Agency listed the four atmospheric nuclear test series which were conducted during the period in which the Veteran served in New Mexico and this list did not document that any such testing was conducted at the Veteran's station.  This letter further states that a review of the morning reports of the military police company from the place where the Veteran was stationed revealed no indication that he had been sent to the Nevada test site and that a search of the dosimetry data for the atmospheric nuclear testing revealed no record of radiation exposure for him.  In this case, and in light of the above, a remand to accomplish further development is unnecessary because, as discussed below, regardless of whether the Veteran was exposed to ionizing radiation as alleged, there simply is no persuasive scientific or medical evidence even suggesting that there exists medical nexus between the diagnosed disorders (i.e. bone disorder, diabetes mellitus and skin disorders) and any such purported radiation exposure.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that remands to accomplish actions that would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, are to be avoided). 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, to include diabetes mellitus, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for diabetes mellitus), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  Second, service connection can be established under the general principles of service connection with the assistance of special procedural advantages if the condition at issue is a radiogenic disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.311.  Service connection can also be established under the general principles of service connection by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special development procedures.  Id.; see Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R.   § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 - 47 (Sept. 7, 2006).  However, given the basis of the denials as noted below, any further discussion of the amendment is unnecessary.]. 

Pertinent VA regulation defines a radiation-exposed veteran' as a veteran who participated in a radiation-risk activity while serving on active duty or on active duty for training or inactive duty training.  38 C.F.R. § 3.309(d)(3).  There are a number of activities defined as a 'radiation-risk activity,' including participation in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945 and ending on July 1, 1946.  38 C.F.R.             § 3.309(d)(i), (ii).  The term 'occupation of Hiroshima or Nagasaki, Japan, by United States forces,' means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, which were required to perform or support military occupation functions.  38 C.F.R. § 3.309(d)(3)(vi). 

A.  Bone Disorder

The Veteran contends that the Prednisone he takes for his service-connected spontaneous pneumothorax with apical fibrosis and bronchitis caused his bone disorder.  The above notwithstanding, to give the Veteran every consideration, the Board has, like the RO, considered all potential theories of entitlement.

A February 1950 service entrance examination and a March 1953 service discharge examination were negative for any relevant abnormalities; the Veteran's musculoskeletal system was found to be normal at service discharge.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any bone disorder.

A November 1996 VA treatment note contains an assessment of questionable osteoporosis that was probably related to parathyroid adenoma on calcium.

In a June 2003 statement, Dr. F. G., the Veteran's private physician, indicates that Prednisone and similar steroids, when used chemically, will markedly weaken the bones in the body and lead to osteoporosis.

In a September 2006 opinion, Dr. F. G. noted that the Veteran had been treated with Prednisone for his pulmonary fibrosis and chronic obstructive pulmonary disorder (COPD) and that he most likely developed osteoporosis from this Prednisone use.

In a November 2009 opinion, Dr. F. G., noted that the Veteran had a history of Prednisone use and fibrosis of his bones, and that it was not clear what the etiology of this condition was.  The provider opined that chronic Prednisone use led to decreased strength and density in bones but that he was not sure that it led to fibrosis of the bones.

The report of a November 2009 private bone scan of the lumbar spine indicates that the Veteran's classification was osteopenia and that his fracture risk was increased.

A June 2010 private treatment note reflects the Veteran's concerns that being on Prednisone for many years for his lung disease had resulted in diabetes and may have lead to his osteopenia; the physician referred him to another physician.

A July 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, opined that the Veteran's bone disorder was not caused by or a result of Prednisone taken for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis or service-connected hyperhidrosis of the hands and feet as his degenerative arthritis of various joints was related to aging and use.  The examiner further opined that degenerative arthritis was not caused by Prednisone and was sometimes treated with steroids.  The examiner noted that the Veteran may be referring to osteoporosis, a condition that could be caused by long-term high dose steroid use, but there was no supporting evidence that the Veteran had osteoporosis within a timeframe consistent with his known steroid use.  In addition, the examiner noted that the Veteran's November 2009 bone density scan had been consistent with a lesser condition called osteopenia, rather than osteoporosis, and that his use of Prednisone was related to his nonservice-connected iritis and COPD.

An October 2011 bone scan revealed scattered degenerative changes in multiple joints, including the bilateral knees, right foot and cervical spine.

A July 2012 VA DBQ examination report contains a diagnosis of borderline bone density loss and the examiner noted that the Veteran did not satisfy the criteria for osteoporosis.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bone disorder had its onset in service or was otherwise medically related to service.  The examiner noted that there were extensive records of the pharmaceuticals taken or used by the Veteran over the years, particularly from the late 1980s onward, and that he had used Prednisone (an oral steroid) for nonservice-connected iritis and Hydrocortisone (a topical steroid) for his skin conditions.  Further, the examiner noted that oral steroids taken for long periods of time were known to potentially cause excessive weight gain, bone loss, cataracts, high blood pressure and diabetes; the Veteran was considered to have been on prolonged high dose oral steroids for treatment of the nonservice-connected iritis.

The July 2012 examiner opined that oral steroids were not known by the medical and scientific community to cause degenerative arthritis and that the Veteran's generalized joint pains were related to his obesity and not to a diagnosis related to bone loss or osteoporosis.  In addition, the examiner noted that a likely contributor to the Veteran's borderline bone loss of the left hip as noted in a 2003 bone density study was his treated with neoadjuvant hormone therapy (Lupron) for two years as treatment for prostate cancer.

The Veteran also submitted several articles in support of his claim.  A March 2004 article on inhaled steroids cited to a new study which showed that people with emphysema or COPD who took high doses of inhaled corticosteroids to treat their diseases experienced more fractures.  A January 2007 article on bone death noted that osteonecrosis could occur due to the overuse of steroids as steroids may interfere with the body's ability to break down lipids, a fatty substance that can clog blood vessels and inhibit blood circulation.  Another undated article on corticosteroids detailed the side effects of such medication, including weakened or damaged bones.

The record indicates that the Veteran has been diagnosed with a bone disorder to include borderline bone density loss.  The Board notes that the Veteran's March 1953 service discharge examination found the his musculoskeletal system to be normal.  With respect to post-service medical records, the first evidence of a bone disorder was in a November 1996 outpatient treatment note, approximately 43 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the bone disorder diagnosed so many years after the Veteran's discharge and any incident of service or his service-connected hyperhidrosis of the hands and feet.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  As noted, the VA examiner declined to find a nexus between the Veteran's bone disorder and his service and/or service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.  As this opinion was based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts this opinion as probative of the medical nexus questions.  Significantly, the Board notes the July 2012 VA examiner stated that the Veteran's Prednisone use was related to a nonservice-connected eye disability.

The Board notes the statements from Dr. F. G. suggesting that the use of Prednisone resulted in weakened bones.  This provider, however, did not address whether the Veteran used Prednisone for a service-connected disability, as he identified it as being used for nonservice-connected pulmonary fibrosis and COPD in the September 2006 opinion.  By contrast, the July 2012 VA examiner opined that Veteran's use of Prednisone (an oral steroid) was due to nonservice-connected iritis.  Moreover, Dr. F. G. appears to provide contradictory opinions, as he noted that the Veteran "most likely" developed osteoporosis in a September 2006 opinion, but also indicated, in a November 2009 opinion, that the Veteran had a history of fibrosis of his bones and that he was not sure if Prednisone led to such a condition.  As such, these opinions are not considered probative of the medical etiology question.

With regard to the Veteran's contentions that his bone disorder is the result of radiation exposure during service, the Board notes that this disorder is not listed among the diseases for which service connection shall be presumed when exposed to ionizing radiation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(1).  It is also not among those expressly identified as a radiogenic disease, meaning a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  Moreover, the Veteran has not cited to or submitted any competent scientific or medical evidence that the claimed bone disorder should otherwise be considered a radiogenic disease.  See Id. at (b)(4).  As previously discussed, the Defense Nuclear Agency found no record that the Veteran had been exposed to radiation.  Under these circumstances, the Board notes that VA need not consider the special development and adjudication procedures provided in 38 C.F.R. § 3.311 for certain ionizing radiation claims. 

The Board notes that the Veteran has submitted several articles detailing the side effects of inhaled corticosteroids in support of his claim.  However, such evidence, is not directly relevant to, and thus is not probative of, this Veteran's claim--particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claim.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  Moreover, these articles do not suggest that the Veteran's Prednisone use was related to a service-connected disability, as one article related the use of high doses of inhaled corticosteroids to emphysema and COPD.  Therefore, this submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claim. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's bone disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value.  

For all the foregoing reasons, the claim for service connection for a bone disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Diabetes Mellitus

The Veteran contends that the Prednisone he takes for his service-connected spontaneous pneumothorax with apical fibrosis and bronchitis caused weight gain and resulted in his diabetes mellitus.  The above notwithstanding, to give the Veteran every consideration, the Board has, like the RO, considered all potential theories of entitlement.

A February 1950 service entrance examination and a March 1953 service discharge examination were negative for any relevant abnormalities; there was no sugar found in the Veteran's urine at service discharge.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to diabetes mellitus.

A January 1992 private eye treatment summary indicates that the Veteran had been prescribed systemic and topical steroids with a rapid resolution of scleritis in September 1991.  He was noted to continue his topical steroids every other day for mild scleritis of the left eye.

A November 1995 private treatment note indicates that the Veteran had diabetes mellitus and that he was on oral medication.

A November 1996 treatment note indicates that the Veteran's diabetes was steroid induced and that his iritis was treated with Prednisone.

In a November 2009 opinion, Dr. F. G., notes that the Veteran had been placed on Prednisone for several years, and developed obesity as well as iatrogenic diabetes from being on Prednisone.  The provider further opined that complications related to Prednisone use included obesity and iatrogenic diabetes.

A July 2010 VA examiner, following a physical examination and a review of the Veteran's claims file, opined that the Veteran's diabetes mellitus was not caused by or a result of his Prednisone use as his in-service event did not result in the need for long term pulmonary care.  In addition, the examiner noted that the Veteran had not alleged that he requested or received care for lung issues until 1996, 44 years after his in-service incident, and the September 2006 letter from Dr. F. G. indicated that his first use of Prednisone was in 1991 for iritis, a nonservice-connected eye condition.  The examiner determined that the Veteran developed severe oxygen dependent COPD as a result of a 90 pack-year cigarette smoking history and not as a result of the long-resolved lung condition.  

A July 2012 VA DBQ examination report reflects the Veteran's reports that he was "probably" diagnosed with diabetes in the early 1990s, but that it had been "suggested" prior to that time, and that he had gained weight possibly from being on Prednisone.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's diabetes mellitus had its onset in service or was otherwise medically related to service.  The examiner noted that a significant body of literature suggested, and the general consensus had been, that inhalation steroids did not cause diabetes and while some recent studies have suggested that there was some correlation between inhalation steroids and the risk of diabetes and altered glucose control in diabetics, research in this area is ongoing.  The examiner further noted that the current body of literature did not support a casual role for inhalation steroids causing diabetes at this time.  Further, the examiner noted that the Veteran has been on inhalation steroids for COPD and this use was not related to his spontaneous pneumothorax and apical fibrosis.  In addition, the examiner noted that topical steroid preparations acted locally and were not known to have systemic effects and the use of Hydrocortisone had not contributed to his diabetes.

The July 2012 VA examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's diabetes were caused or aggravated by any service-connected disability, to include any Prednisone taken for Veteran's service-connected pneumothorax with apical fibrosis and bronchitis or his service-connected hyperhidrosis.  The examiner reasoned that the Veteran's diabetes was under good control on oral medication and showed had no permanent worsening.  The examiner also referred to an April 1997 treatment note which indicated that the Veteran's Prednisone use had been discontinued in December 1996 and that he had lost 30 to 40 pounds with the normalization of his glucose with the use of oral medications.  The examiner also noted that the Veteran's pharmacy records indicated that he had regularly filled prescriptions for an oral glucose medication since 1998.

The remaining post-service treatment records document the Veteran's treatment for diabetes mellitus and its attendant conditions, including those related to his feet.

The record indicates that the Veteran has been diagnosed with diabetes mellitus.  The Board notes that sugar was not found in the Veteran's urine during his March 1953 service discharge examination.  With respect to post-service medical records, the first evidence of diabetes mellitus is reflected in a November 2009 private record, approximately 56 years after the Veteran separated from service.  In addition, the Veteran himself reported that he had been diagnosed with diabetes mellitus in the early 1990s, approximately 40 years after he separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, supra; Shaw, supra. 

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus diagnosed so many years after the Veteran's discharge and any incident of service or his use of Prednisone for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Although the Veteran cites to a June 2010 treatment note from Dr. F. G. in support of his claim for service connection, the Board notes that this provider was merely reiterating the Veteran's contentions and not offering an etiological opinion.  

As noted, the VA examiners declined to find a nexus between the Veteran's diabetes mellitus and his service and/or service-connected spontaneous pneumothorax with apical fibrosis and bronchitis.  As such opinions were based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts this opinion as probative of the medical nexus questions.  Significantly, the Board notes the July 2010 and July 2012 VA examiners opined that the Veteran's Prednisone use was not related to his service-connected spontaneous pneumothroax.

With regard to the Veteran's contentions that his diabetes mellitus is the result of radiation exposure during service, the Board notes that this disorder is not listed among the diseases for which service connection shall be presumed when exposed to ionizing radiation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(1).  It is also not among those expressly identified as a radiogenic disease, meaning a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).   Moreover, the Veteran has not cited to or submitted any competent scientific or medical evidence that the claimed bone disorder should otherwise be considered a radiogenic disease.  See Id. at (b)(4).  As previously discussed, the Defense Nuclear Agency found no record that the Veteran had been exposed to radiation.  Under these circumstances, the Board notes that VA need not consider the special development and adjudication procedures provided in 38 C.F.R. § 3.311 for certain ionizing radiation claims. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's diabetes mellitus and either service or service-connected disability (specifically, the treatment therefor), the Board finds that no such assertions provide persuasive evidence to support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones, supra.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain, supra, citing Espiritu, supra.  See also Routen, supra.  Hence, the lay assertions of medical nexus have no probative value.  

For all the foregoing reasons, the claim for service connection for diabetes mellitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

C.  Psoriasis, Rosacea, Solar Keratosis and Eczema

The Veteran contends that his current skin disorders are the result of exposure to sun while in service, specifically while stationed in the desert in New Mexico, and that there has only been temporary relief from these conditions since service.  He also contends that his service-connected hyperhidrosis of the hands and feet caused or worsened his skin conditions.

Service treatment records are negative for any complaints, findings, or reference to psoriasis, rosacea, solar keratosis, or eczema.  They also document no complaints of sunburn.  A discharge medical examination report dated in March 1953 notes a  normal clinical evaluation findings of the skin and head, face, neck, and scalp.

The report of a September 1961 VA examination reflects that the Veteran complained of "a lot" of sweating of his hands and feet related to his hyperhidrosis, but contained no other skin complaints.  Physical examination revealed no evidence of any skin disease anywhere on the body except for a very mild degree of excess sweating of the hands and feet.  Examination was negative for maceration, desquamation, swelling, vesicles, or any other abnormal findings.

A January 1963 private treatment note indicates that the Veteran was now using an adjustable razor due to a follicular eruption.

The report of September 1980 VA examination  notes the Veteran's complaints of excessive sweating of his hands and feet on physical exertion.  Physical examination found the skin of the body and face to have constant redness and a blushed appearance.  The only diagnosed skin disorder was hyperhidrosis.

A private treatment record dated in February 1984 shows treatment for rosacea. 

In a May 1985 statement, the Veteran outlines his work history during and after service.  He stated that his face in particular was exposed to the hot sun for six hours at a time while on tower duty, and the desert sand also reflected the sun.  His post-service work experience appeared to involve mostly indoor work; however, he had some brief periods of loading and unloading trucks.  He explained that his hobby was working with chemicals in his 1,000 square foot garden, and he mostly did organic gardening. 

Additional VA treatment records dated from April 1985 to August 1986 showed that he had multiple hyperkeratotic or other benign lesions removed from his face..

A November 1986 private treatment note contained a diagnosis of acne rosacea while and psoriasis on the glans penis in 1989.  Additional private treatment records showed treatment for rosacea over the nose and periodic psoriasis.   In a treatment note dated in 1991, the diagnosis was eczematous dermatitis on the right antecubital (front of the elbow). 

In a VA skin examination report dated in August 1991, the Veteran stated that he had a history of hyperhidrosis and eczema since Korea for which he was service-connected.  The impression was hyperhidrosis with secondary skin changes; no scarring or impairment other than eczema were noted. 

A March 1995 statement from Dr. P. G., a private dermatologist, indicates that the Veteran had acne rosacea, which is a chronic disease that caused flushing and flushing of the face.  The provider also noted that the Veteran had X-ray dermatitis of the lower anterior half of the neck with some skin thinning and areas of vascular dilation.

A VA skin examination report dated in May 1998 evaluated the Veteran's hyperhidrosis pursuant to a claim for an increased rating.  In an addendum dated in June 1998, the examiner indicated that the Veteran had no other disability associated with hyperhidrosis.

In a June 1999 statement, the Veteran writes that his face was constantly flushed with rosacea.  He was unable to eat spicy foods, drink coffee or use most common soaps, shave lotions or deodorants due to his skin conditions.

A May 2002 VA examination report reflects the Veteran's reports of being exposed to a very high heat environment while working a foundry from 1954 to 1955 and that he then worked part-time as a painter.

An October 2002 VA examination report reflects the Veteran's reports of facial redness and that his service-connected hyperhidrosis resulted in constant sweating of his hands and feet and suggested that his eczema and rosacea were caused by or related to hyperhidrosis.  Physical examination revealed an area of dry, red skin, around the jugular notch area to the anterior chest, which was the result of a radiation burn and no hyperhidrosis of the hands or feet was present on examination.  The examiner opined that the Veteran's redness and dryness of the neck was more likely than not due to the radiation treatment for cancer of the vocal cords and that there was no radiation between hyperhidrosis of the hands and feet to eczema and rosacea.

In a June 2006 statement, the Veteran write that he was exposed to sun for six hours a day, while on guard duty, during service.  The sun reflected off the sand and was quite "unbearable".

A September 2006 opinion from Dr. J. H., the Veteran's private dermatologist, notes that the Veteran's dermatologic conditions included intermittent chronic intertrigo, acne rosacea and actinic keratosis.  The provider opined that actinic keratoses was related to past sun exposure and that sun exposure played a contributing role in the development and worsening of rosacea.

A May 2007 VA examination report indicates that the Veteran had presented the September 2006 statement from Dr. J. H. and that the examiner had asked him about sun exposure when he left service.  The Veteran indicated that he was actually more exposed to a very high heat environment while working in a foundry from 1954 to 1955; then he worked part-time as a painter, but that most of his work was inside.  On physical examination, the physician remarked that severe actinic keratosis of the back of the Veteran's hands should be changed to severe senile keratotic lesions on the posterior hands.

During an August 2009 VA skin examination to evaluate the Veteran's service-connected hyperhidrosis, the physician notes that the Veteran did have some senile keratotic lesions on the backs of his hands and some lesions burned off the backs of his hands with some scarring.  He commented that this, "of course, has nothing to do with the hyperhidrosis."  

A June 2010 statement from Dr. F. G. notes that the Veteran had chronic thickening and possible mild fibrosis of the skin around his neck that was consistent with techniques and cobalt radiation used to treated his laryngeal cancer in the past.

A July 2012 VA DBQ examination report reflects the Veteran's reports of pustules that itched, and broke if scratched, on his face, neck and hands as well as keratoses on his hands and face.  Following an examination and a review of the Veteran's claims file, diagnoses of actinic keratoses, eczema and rosacea were made; the examiner noted that there was no objective evidence of psoriasis on examination.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed skin conditions had there onset in or were otherwise medically related to service, to include the Veteran's alleged in-service sun exposure, as the Veteran had sun exposure throughout his life beginning in childhood.  While the examiner noted agreement with the September 2006 opinion from Dr. J. H. that sun exposure contributed to actinic keratosis and rosacea, this physician did not comment specifically on the Veteran's contention of specific sun exposure during service.  The cumulative damage related to any potential sun exposure during his three year period of service, when compared to the cumulative damage from the years prior to service and the nearly 60 years after service, was negligible in the examiner's opinion.  

In addition, the July 2012 VA examiner noted there was no evidence in the claims file to support the contention that the Veteran's eczema had its onset in service or was otherwise caused by in-service illness, injury, exposure or event as his extensive medical records failed to reveal a history of ongoing diagnoses with, and treatments for, eczema during service or in the intervening years between service and the onset of problems.  While the Veteran's records documented multiple episodes of skin problems, including eczema, from the 1980s onward, it was not possible to determine a correlation between service and the current diagnosis with the required degree of certainty in the examiner's opinion.

The Veteran also submitted several articles in support of his claims.  A June 2006 article published by the University of California, Berkeley in a newsletter indicated that actinic (or solar) keratoses were sun-induced lesions.  A Jun 2007 newspaper article cited to new evidence suggesting that overall sun exposure during childhood, not just burns, was a big key in the development of deadly skin cancer.  An undated article on skin cancer indicated that solar radiation caused most skin cancers, and that protection from the sun during the first 10 to 20 years of life significantly reduced the risk of skin cancer.  An undated excerpt from a pathophysiology textbook listed the risk factors for skin cancer as excessive exposure to ultraviolet radiation from the sun or tanning salons, a fair complexion and occupational exposure to coal tar, pitch creosote, arsenic compounds and radium.

The remaining post-service treatment notes document treatment for a variety of skin conditions.

Specifically as regards the claim for service connection for psoriasis, there is no competent, persuasive evidence that the Veteran has, or, at any time pertinent to this appeal has had, psoriasis.  Here, the Veteran filed his claim for service connection in June 2006.  Significantly, the June 2012 VA examiner indicated that there was no objective evidence of psoriasis on examination.  Thus, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, psoriasis, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  Thus, without a medical evidence of a current psoriasis within the meaning of McClain, fundamentally, there can be no award of service connection.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

With regard to the remaining claims for service connection for skin disorders, the Veteran has been diagnosed with actinic keratoses, eczema and rosacea.

The Board notes that the Veteran's March 1953 service discharge examination found the skin and head, face, neck, and scalp to be normal.  With respect to post-service medical records, the first evidence of a skin disorder other than hyperhidrosis was in a January 1979 outpatient treatment note, approximately 26 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, supra; Shaw, supra. 

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the actinic keratoses, eczema and rosacea diagnosed so many years after the Veteran's discharge and any incident of service, including his reported sun exposure, or his service-connected hyperhidrosis of the hands and feet.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  As noted, the VA examiner found no nexus between the Veteran's actinic keratoses, eczema and rosacea and his service and/or service-connected hyperhidrosis of the hands and feet.  As such opinions were based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts this opinion as probative of the medical nexus questions.

In addition, the Board notes the September 2006 statement from Dr. J. H. which stated that actinic keratosis is related to past sun exposure and that sun exposure played a contributing role in the development and worsening of rosacea.  This provider, however, did not address the relationship between sun exposure and the Veteran's service nor was a specific etiological opinion as to the Veteran's skin disorders provided.  As such, this opinion weighs neither for nor against the claim.

With regard to the Veteran's contentions that his skin disorders were the result of radiation exposure during service, the Board notes that this disorder is not listed among the diseases for which service connection shall be presumed when exposed to ionizing radiation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(1).  It is also not among those expressly identified as a radiogenic disease, meaning a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).   Moreover, the Veteran has not cited to or submitted any competent scientific or medical evidence that the claimed bone disorder should otherwise be considered a radiogenic disease.  See Id. at (b)(4).  As previously discussed, the Defense Nuclear Agency found no record that the Veteran had been exposed to radiation.  Under these circumstances, the Board notes that VA need not consider the special development and adjudication procedures provided in 38 C.F.R. § 3.311 for certain ionizing radiation claims. 

The Board notes that the Veteran has submitted several articles detailing the risk of sun exposure in support of his claim.  However, such evidence, is not directly relevant to, and thus is not probative of, this Veteran's claim-particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claims.  Cf. Wallin, supra.  Indeed, these articles seem to support the VA examiners' opinions that actinic keratoses were related to sun exposure and none of the articles addressed the impact of the Veteran's pre-service childhood sun exposure versus his in-service exposure as a teenager and young adult.  Therefore, this newly submitted evidence is similarly not directly relevant to, and thus, not probative of, this Veteran's claims. 

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between any of the Veteran's skin disorders and service or service-connected disability, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones, supra.  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain, supra, citing Espiritu, supra.  See also Routen, supra.  Hence, the lay assertions of medical nexus have no probative value.  

For all the foregoing reasons, the claims for service connection for psoriasis, rosacea, solar keratosis and eczema must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each  claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.           § 3.102; Gilbert, supra.  

III.  Evaluation of Hyperhidrosis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Hyperhidrosis is rated under diagnostic code 7832.  A noncompensable rating is warranted where the individual was able to handle paper or tools after therapy while a 30 percent rating is warranted where the individual was unable to handle paper or tools because of moisture and was unresponsive to therapy.  38 C.F.R. § 4.118.  The Board notes that although the rating schedule no longer provides for a 10 percent rating for hyperhidrosis, the Veteran has been in receipt of this rating since June 1961, and it is protected as it has been continuously rated as such for 20 or more years.  See 38 C.F.R. § 3.951(b).

The report of a May 2007 VA examination reflects the Veteran's reports that his hands and feet sweated "a lot."  Physical examination revealed both feet to be tender to the touch without swelling or foot deformity.  Each sock was noted to be very damp. 

The report of an August 2009 VA examination reflects the Veteran's complaints of worsening hyperhidrosis and itching.  He reported treating his hands with Pert, Dry powder and baby powder, which seemed to help his hyperhidrosis.  On physical examination, the Veteran was asked to hold a piece of paper between his thumb and index finger for a few seconds, after which the paper was wet and his fingers left an imprint on the paper.  When he took off his shoes and socks, it was obvious to the examiner that his socks were quite wet.  The examiner noted that the Veteran was able to handle paper or tools but had to be careful to dry his hands and feet frequently in order not to soil the paper or have the tools slips out of his hands.

A June 2012 treatment summary from Dr. M. O. indicated that the Veteran's hyperhidrosis had been "apparently" treated with minimal success.

The report of a July 2012 VA DBQ indicates that the Veteran's feet left a faint imprint without clear evidence of sweat while standing on paper but that they felt clammy to the touch.  His hands also did not leave an imprint on paper or a trace of sweat residue but his palms felt clammy to the touch.  The examiner determined that the Veteran was able to handle paper or tools after treatment.

As indicated above, the Veteran's hyperhidrosis manifested as sweating of the hands and feet.  Both the August 2009 and July 2012 VA examiners found that the Veteran was able to handle paper or tools.  Moreover, the Veteran has not alleged being unable to handle paper or tools, but has stated that the sweating of his hands made it more difficult to handle such items.  The Board also notes that the Veteran submitted dozens of typewritten statements during the course of the appeal, suggesting that he was able to handle paper and operate a typewriter.  In addition, the July 2012 VA examiner determined that the Veteran's hyperhidrosis was responsive to treatment.  Although the Veteran's private podiatrist suggested that his hyperhidrosis had been treated with "minimal success," it appears that this statement was based on the Veteran's subjective reports only and further suggests that the Veteran had some response to therapy.

The Board notes that the criteria for a 30 percent rating for hyperhidrosis are conjunctive in that they require the inability to handle paper or tools because of moisture and that the disability be unresponsive to therapy.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).   As discussed above, the VA examiners found that the Veteran was able to handle paper or tools and that his condition was responsive to treatment.  A rating in excess of 10 percent is therefore not warranted.  38 C.F.R. § 4.118, 7832.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones, supra.  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 10 percent pursuant to any applicable criteria at any point pertinent to this appeal.

Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.              § 3.321(b)(1).  The Board notes that although the Veteran has not been provided with the specific provisions of 38 C.F.R. § 3.321(b)(1), the RO explicitly considered whether this disability presented an exceptional or unusual disability picture in an August 2011 SSOC. 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).
 
If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, the Veteran has been in receipt of a total schedular rating throughout the course of the appeal.  See 38 C.F.R. § 4.16.  The Veteran has reported some work as a tax preparer.  In addition, the Veteran has not alleged being unable to work due to his service-connected disability.   As such, a claim for a TDIU due to hyperhidrosis has not reasonably been raised, and need not be addressed.

For all the foregoing reasons, the Board finds that a rating in excess of 10 percent for hyperhidrosis of the hands and feet is not warranted.  The Board has applied the benefit-of-the-doubt doctrine in considering a higher rating, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for any period during the course of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

IV. SMC

The Veteran contends that he requires the assistance of another person in performing his activities of daily living, including dressing and bathing.  He has not alleged being housebound.

SMC at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R.               § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made. The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2).

Considering the evidence of record in light of the above, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.

In this case, pertinent to the claim on appeal, the Veteran's service-connected disabilities are: spontaneous pneumothorax, apical fibrosis and bronchitis (rated as 100 percent disabling) and hyperhidrosis of the hands and feet (rated as 10 percent disabling).  

In a June 2006 statement, the Veteran writes that he had an assistant who helped him dress, as he was unable to bend low and put on his pants as well as putting on his shoes and socks.  He also required assistance bathing and cleaning his house and was unable to hear the phone or doorbell unless he was in the same room.

A report of a May 2007 VA examination reflects the Veteran's reports that he still drove, that he was not hospitalized or permanently bedridden and that he was legally blind in the right eye only.  He indicated that he occasionally got dizzy but had no bladder or bowel incontinence, occasional loss of recent memory or poor balance.  He had a lady who worked full-time for him and helped him shave, bathe, and prepared light meals.  He was able to use the toilet on his own.  Physical examination found his upper extremities to be "okay" for self-feeding but that he needed help bathing and fastening his clothing.  Although he used oxygen, he was able to walk about 30 to 40 feet and was able to drive a vehicle.

A June 2012 letter from the Veteran's treating orthopedist, Dr. G. G., notes that the Veteran had been seen for multiple orthopedic problems.  The provider opined that the Veteran required assistance with activities of daily living, including dressing and bathing.

A report of an August 2012 VA examination, the Veteran notes that he was able to get himself out of bed in the morning and that his attendant dressed him, bathed him, cooked his breakfast and helped him get ready for bed.  He reported sometimes mowing the lawn, sometimes going to the Flea Market, watching television, reading and that he sometimes goes to a local restaurant for dinner.  In addition, he reported that he still did some tax returns for pay, but that this work was limited to 30 to 40 in a period of three to four months.  Memory loss was denied and he reported never experiencing dizziness and that he did not have an imbalance that affected his ability to ambulate.  The examiner noted that the Veteran required a cane to ambulate, that he was able to walk up to a few hundred yards without the assistance of another person and that his ability to leave the home was unrestricted.  His best corrected vision was found to not be worse than 5/200 in both eyes.  With regard to the Veteran's upper extremity strength and coordination, the examiner found that he had a normal ability to self-feed and self-groom but had some difficulty in the ability to dress and undress, self bathe and toilet.  The cervical spine, thoracolumbar spine and bilateral lower extremities were found to have limited motion.

In a January 2013 statement, the Veteran writes that he required the aid and attendance of another person as he was unable to open jars, his balance was "off," he was unable to hear the door bell or telephone and he gets dizzy.  The Veteran attributed these symptoms to his cardiomyphrophy and poor ejection fraction, headaches, left leg pain and left knee pain.

Initially, the Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be so helpless as to be in need of regular aid and attendance or cause him to be permanently bedridden under the criteria of 38 C.F.R. § 3.352(a). 

Here, the medical evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants of nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect her from hazards or dangers incident to his daily environment.  While the July 2012 VA examiner found that the Veteran had some difficulty in the ability to dress and undress, self bathe and toilet due to his upper extremity strength and coordination, the examiner did not find that the Veteran was unable to perform such activities nor did the examiner relate such difficulties to the Veteran's service-connected disabilities.  Similarly, while the Veteran's private orthopedist opined that he required assistance with activities of daily living such as dressing and bathing, the provider did not indicate that such were limited due to the Veteran's service-connected disabilities.  As previously discussed, the Veteran is service-connected for spontaneous pneumothorax, apical fibrosis and bronchitis and hyperhidrosis of the hands and feet only.  Hence, the Board finds that the medical evidence reflects that the Veteran's service-connected disabilities do not cause him to be so helpless as to be in need of regular aid and attendance.

Thus, while the Veteran has asserted a need for the aid of another person to care for himself and his home, the evidence simply does not show that he is unable to dress himself, has a prosthetic device, cannot physically feed himself, cannot attend to the wants of nature, or cannot protect himself from the hazards or dangers in her daily environment due to service-connected disabilities.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Moreover, the Veteran does not have a total, 100 percent rating for any disorder, combined with an additional service-connected disability independently rated at 60 percent or more.  The Veteran has not alleged being permanently housebound or bedridden.  Moreover, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disabilities.  Consequently, the criteria for SMC based on housebound status, likewise, are not met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Furthermore, as for any direct assertions by the Veteran and/or his representative that that the criteria for SMC are met in this case, the Board finds that no such assertions provide persuasive evidence in support of the claim.  As indicated above, this claim turns on the medical matters of whether the Veteran's service-connected disabilities, alone, render him unable to care for his daily needs without requiring the regular aid and attendance of another person, or whether he is housebound-are  matters within the province of trained medical professionals.  See Jones, supra.  Without appropriate training and expertise, neither the Veteran nor his representative is competent to render a persuasive on any such matters. See, e.g., Bostain, supra, citing Espiritu, supra.  See also Routen, supra.  

Under these circumstances, the Board finds that the claim for SMC based on the need for A&A or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a bone disorder, to include as due ionizing radiation exposure and/or as secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis is denied.

Service connection for diabetes mellitus, , to include as due ionizing radiation exposure and/or as  secondary to steroid medication (Prednisone) for service-connected spontaneous pneumothorax with apical fibrosis and bronchitis is denied.

Service connection for psoriasis, to include as due to ionizing radiation exposure, and/or as secondary to service-connected hyperhidrosis of the hands and feet is denied.

Service connection for rosacea, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet.

Service connection for solar keratoses, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet is denied.

Service connection for eczema, to include as due to ionizing radiation exposure and/or as secondary to service-connected hyperhidrosis of the hands and feet is denied.



ORDER (Continued)

A rating in excess of 10 percent for hyperhidrosis of the hands and feet is denied.

SMC based on the need for A&A or housebound status is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


